DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on March 7, 2022. Claims 11, 13-16, 19, 27-29, 34-36 are currently pending. 

Specification
In view of the amendment filed on 3/7/2022 clarifying the specification the objections made against the specification in the office action of 12/8/2021 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 35 recites that the plurality of predefined alterations comprises at least one of a different waveform type while claim 36 recites the specific waveform types that define the plurality of predefined alterations. The original disclosure (e.g. specification, claims and drawings) does not provide support for the new claim language within claims 35-36. The original 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15-16, 19, 27, 29  and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0055779 to Andrews (Andrews) in view of US 2013/0158622 to Libbus et al. (Libbus),  US 2009/0149911 to Dacey, Jr. et. al. (Dacey) and US 2007/0255322 to Gerber et al. (Gerber) (all previously cited). 
In reference to at least claim 11
Andrews teaches a neural prosthesis which discloses a system (e.g. system shown within Figs. 3,4,6), the system comprising: a control unit (e.g. clinical programming unit, 41, Figs. 3, 4,6) configured to be located external to the patient’s body (e.g. clinical programming unit located external to the patient) and configured to receive an input indicating an instruction to increase or decrease an intensity of a bidirectional nerve block (e.g. receive input to change stimulus or blocking intensity or duration or blocking or stimulus of implant, para. [0040]); a waveform generator (e.g. controller 58 along with blocking generator 
Libbus, in the analogous art of nerve fiber stimulation, teaches an implantable device for facilitating control of electrical stimulation of cervical vagus nerves for treatment of chronic cardiac dysfunction which discloses an implanted nerve stimulation device which has a magnet mode that allows the user limited 
Dacey, in the analogous art of nerve fiber stimulation, teaches a system for electrical modulation of neural conduction which discloses providing partial conduction block including block a subset of nerve fibers lying within a particular spatial distribution such as area 84 while another subset of nerve fibers lying in area 88 are able to conduct as usual in which the subset of nerve fibers that are blocked may be based on fiber diameter, fiber type, presence of a biomarker or other parameters such as selected fascicles or selected molecular feature (e.g. para. [0075], [0135]- [0137]). 
Gerber, in the analogous art of nerve fiber stimulation, teaches patient-individualized efficacy rating which discloses an efficacy processor (e.g. 20) that utilizes a predefined threshold related to a therapeutic efficacy relative to a baseline efficacy to determine whether a set of parameters provides a therapy that improves a patient’s condition or symptoms, however if the improvement provided by the therapy does not meet or exceed the predefined threshold the process returns to adjust the stimulation parameters in an effort to achieve acceptable efficacy (e.g. efficacy rating can be compared to one or more threshold values to determine whether efficacy is acceptable, para. [0064], [0087]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Andrews with the teachings of Libbus to include utilizing an external magnet of the control unit that is swept over the waveform generator a number of times within a time period to adjust parameters such as the intensity of the nerve stimulation in order to yield the predictable result of allowing limited control to the user to ensure that the appropriate stimulation is being delivered to provide optimal treatment to the 
In reference to at least claim 13
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 11. Andrew further discloses wherein the parameter comprises at least one of an amplitude, a frequency, a polarity, a time period, and a shape of the waveform is adjusted based on the input (e.g. controller receives control signals from the clinical programming unit 41 including change in stimulus or blocking intensity or duration of blocking to control the size of nerve block by the pulses, para. [0035]-[0037], [0039]-[0040], [0045], [0048]). 
In reference to at least claim 15
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 11. Andrew further discloses wherein the electrical waveform comprises at least one of a HFAC waveform, a KHFAC waveform, a CBDC waveform, or a MPDC waveform (e.g. range of frequencies from 5-20 kHz, greater than 5 kHz, abstract, para. [0017], [0062]).
In reference to at least claim 16
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 11. Andrew further discloses wherein the waveform generator is communicatively coupled to the electrode via at least one of a wire or an indirect coupling comprising at least one of capacitive coupling or inductive coupling (e.g. controller 58 and generator 12 coupled to electrode 16 using a wire, Figs. 3,6). 
In reference to at least claim 19
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 11. Andrew further discloses wherein the electrode is a nerve shaping electrode, an electrode array, a spiral electrode, a cuff electrode, a Huntington style electrode, a co-linear placed spinal cord stimulation (SCS) or 
In reference to at least claim 27
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 17. Dacey further discloses wherein the control unit further comprises a feedback unit coupled to a sensor configured to be located within the patient’s body to generate another input for the control unit to automatically adjust the bi-directional nerve block without the patient swiping the magnet (e.g. sensing electrode 1152 may sense neural or muscular activity to determine activity of a portion of the body which is fed back to a signal processing portion located external to the patient and used to determine the blocking stimulus that will be used, Figs. 23, para. [0151]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Andrews modified by Libbus with the teachings of Dacey to include a feedback unit coupled to a sensor located within the patient’s body to generate information regarding neural or muscular activity in order to yield the predictable result of providing further information regarding neural or muscular activity to determine activity of a portion of the body to ensure the appropriate stimulation is being provided for the activity level of the patient.
In reference to at least claim 29
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 11. Andrews further discloses wherein the control unit is configured to provide power to the waveform generator (e.g. external user recharging unit 44, Fig. 3).
In reference to at least claim 34
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 27. Dacey further discloses wherein the sensor is at least one of an electrode, an oxygen sensor, a carbon dioxide sensor, a breath detector, an accelerometer, a glucose monitor, or a temperature sensor (e.g. sensing electrode 1152). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0055779 to Andrews (Andrews) in view of US 2013/0158622 to Libbus et al. (Libbus) and US 2009/0149911 to Dacey, Jr. et. al. (Dacey) and US 2007/0255322 to Gerber et al. (Gerber) as applied to claim 11 further in view of US 2005/0197675 to David et al. (David) (previously cited). 
In reference to at least claim 14
Andrews modified by Libbus, Dacey and Gerber renders obvious a system according to claim 11 but does not explicitly teach wherein the control unit is configured to reject the input when the input modulates the parameter of the electrical waveform outside of a predefined safety boundary. 
David, in the analogous art of nerve fiber stimulation, teaches techniques for applying, calibrating and controlling nerve fiber stimulation which discloses a control unit that does not apply stimulation beyond the maximum level set by the physician even if a feedback algorithm called for increased stimulation in order to keep the stimulation within physiological tolerances and reduce possible side effects (e.g. paragraphs [0147], [0769]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Andrews modified by Libbus, Dacey and Gerber with the teachings of David to include the control unit being configured to reject input that modulates a parameter outside of predefine safety boundaries in order to yield the predictable result of keeping the stimulation within physiological tolerances reducing possible side effects

Claims 28 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0055779 to Andrews (Andrews) in view of US 2013/0158622 to Libbus et al. (Libbus) and US 2009/0149911 to Dacey, Jr. et. al. (Dacey) and US 2007/0255322 to Gerber et al. (Gerber) as applied to claim 11 further in view of US 2010/0280500 to Skelton et al. (Skelton) (previously cited). 
In reference to at least claim 28

Skelton, in the analogous art of nerve stimulation, teaches medical device therapy based on posture and timing which discloses a system that includes an implanted device and an external programmer/portable device (e.g. Fig. 1 A) that includes a controller (e.g. 30) the external device is disclosed as being a programmer or other device such as a computer, a PDA or phone (e.g. paragraph [0125]). Skeleton also discloses the external programmer/portable device, i.e. control unit, comprises a user interface configured to display a plurality of predefined parameter alterations to change stimulation (e.g. provide a user interface regarding current stimulation therapy, posture state information, display an active group of stimulation programs, selection to change stimulation parameters or stimulation programs, etc., para. [0077]-[0079]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the system of Andrews modified by Libbus, Dacey and Gerber with the teachings of Skeleton to include a user interface configured to display a plurality of predefined parameter alterations to change the intensity of the nerve conduction block in order to yield the predictable result of allowing more user control of the blocking stimulus to ensure the appropriate stimulation is being provided within set limits of the clinician.  
In reference to at least claims 35-36
Andrews modified by Libbus, Dacey, Gerber and Skeleton renders obvious a system according to claim 28. Skeleton further discloses the user interface displaying at least one of a different waveform type or an altered parameter (e.g. provide a user interface regarding current stimulation therapy, posture state information, display an active group of stimulation programs, . 

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. As an initial matter, it is noted that the rejections have been updated in view of the claim amendments. Applicant argues that Andrew in view of Libbus, Dacey and Gerber does not teach a control unit comprising a magnet wherein a waveform generator is configured to receive instruction from the control unit to modulate a parameter of an electrical waveform to increase or decrease the intensity of the bi-directional nerve block when the magnet of the control unit is swept over the waveform generator a number of times within a time period, the examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combined teachings of Andrew, Libbus, Dacey and Gerber which renders obvious the claimed invention. Andrews discloses a system comprising: a control unit (e.g. clinical programming unit, 41, Figs. 3, 4,6) configured to be located external to the patient’s body (e.g. clinical programming unit located external to the patient) and configured to receive an input indicating an instruction to increase or decrease an intensity of a bidirectional nerve block (e.g. receive input to change stimulus or blocking intensity or duration or blocking or stimulus of implant, para. [0040]) and a waveform generator (e.g. controller 58 along with blocking generator 12, Figs. 3, 4,6) configured to be located within the patient’s body (e.g. controller 58 and blocking generator located within the body, Figs. 3,4,6) and wirelessly coupled to the control unit (e.g. wirelessly coupled with clinical programming unit through transceiver 43, Figs. 3,4,6) and configured to receive an instruction from the control unit to modulate a parameter of an electrical waveform to increase or decrease the intensity of the bi-directional nerve block affecting  the nerve fibers (e.g. controller receives control signals from the clinical programming unit 41 including change in stimulus or blocking intensity or . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REX R HOLMES/Primary Examiner, Art Unit 3792